DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao (US 5899127 A1) in view of LAI et al. (US 20160052124 A1) and Ping (US 20060016303 A1).
Regarding Claim 1, Shiao teaches a combination screwdriver tool comprising: a tool connector; a main unit connected with the tool connector and a rear cover connected with the main unit (see Fig. 1 & 2, col. 1, lines 24-33). 
 Shiao teaches 
 Shiao teaches the first mounting recess has an inner periphery provided with a first flange (62), in preferred embodiment as shown in the annotated figure below (see Fig. 6, col. 3, lines 29-34).

    PNG
    media_image1.png
    443
    334
    media_image1.png
    Greyscale




 
	








Shiao teaches the main unit includes at least one connecting section which has an interior provided with a plurality of first receiving holes for receiving a plurality of screwdriver tips (see Fig. 1, col. 2, lines 61-65).
Shiao teaches that the at least one connecting section and a second end provided with a second mounting recess as shown in the annotated figure next page (see Fig. 1 & 2, col 1, lines 44-49). 




    PNG
    media_image2.png
    877
    351
    media_image2.png
    Greyscale



















Shiao teaches an outer periphery provided with a first groove positioned (611) on the first flange of the tool connector, in preferred embodiment as shown in the annotated figure next page (see Fig. 6, col. 3, lines 29-34).
 


    PNG
    media_image3.png
    792
    668
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    461
    345
    media_image4.png
    Greyscale
















Shiao teaches the second mounting recess has an inner periphery provided with a second flange, in preferred embodiment as shown in the annotated figures above (see Fig. 1 & 6, col. 3, lines 29-34).

    PNG
    media_image5.png
    809
    534
    media_image5.png
    Greyscale
Shiao teaches that the rear cover has an interior provided with a plurality of second receiving holes for receiving the screwdriver tips as shown in the annotated figure below (see Fig. 1, col. 2, lines 61-65).




















Shiao teaches an outer periphery provided with a second groove (611) positioned on the second flange of the tool connecting section, in preferred embodiment as shown in the annotated figure above (see Fig. 6, col. 3, lines 29-34).
While Shiao teaches the above limitations, it does not explicitly teach a plurality of first positioning slots, a first fitting portion, a plurality of first fitting pieces, a plurality of second positioning slots, a second fitting portion and plurality of second fitting pieces.

LAI relates to a screwdriver that comprises a shank having a connector on one end and a handle on the other end of the shank. The connector is able to be connected on the narrow neck on one end of a bit and the other end of the bit is working end.
LAI teaches a plurality of first positioning slots (24), the connecting elements apply on each and every section of the screwdriver (see Fig. 2 & 3, ¶ 30, lines 9-10).
                Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shiao to incorporate the teachings of LAI by including multiple notches so that the notches of the collar (2) are located corresponding to the protrusions (33) of the base (3) (LAI Fig. 2 & 12, ¶ 35).
Ping teaches a driver tool that comprises a handle assembly, a head assembly and an end cap adopted to be mounted at the rear of the handle assembly.
Ping teaches a first end provided with a first fitting portion (7), the connecting elements apply on each and every section of the screwdriver (see Fig. 1, ¶ 26, lines 5-9).
                         Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shiao to incorporate the teachings of Ping by including a fitting portion in order to be connected to groove (21) to permit Ping ¶ 26 & 27). 
 LAI teaches the first fitting portion is provided with a plurality of first fitting pieces (33) mounted in the first positioning slots of the tool connector, the connecting elements apply on each and every section of the screwdriver (see Fig. 2 & 12, ¶ 31, lines 5-7)
                         Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shiao to incorporate the teachings of LAI by including a fitting pieces of base (3) so they are inserted into the notches (24) and the collar 2 is released, the resilient members (22) pivot the collar (2) to its initial position (LAI Fig. 12, ¶ 35). 
LAI teaches a plurality of second positioning slots (24), the connecting elements apply on each and every section of the screwdriver (see Fig. 2 & 3, ¶ 30, lines 9-10).
                           Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shiao to incorporate the teachings of LAI by including multiple notches so that the notches of the collar (2) are located corresponding to the protrusions (33) of the base (3) (LAI Fig. 2 & 12, ¶ 35).
 Ping teaches the rear cover has an end provided with a second fitting portion, the connecting elements apply on each and every section of the screwdriver of the teaching of Shiao (see Fig. 1, ¶ 26, lines 5-9).
                         Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shiao to incorporate the teachings of Ping by including a fitting portion in order to be connected to groove (21) to permit the end cap (4) to be mounted on and held in place on the rear of the main body portion (5) and to permit the end cap (4) to rotate relative to the main body portion (5) (Ping 
LAI the second fitting portion is provided with a plurality of second fitting pieces (33) mounted in the first positioning slots of the connecting section, the connecting elements apply on each and every section of the screwdriver (see Fig. 2 & 12, ¶ 31, lines 5-7)
                         Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shiao to incorporate the teachings of LAI by including a fitting pieces of base (3) so they are inserted into the notches (24) and the collar 2 is released, the resilient members (22) pivot the collar (2) to its initial position (LAI Fig. 12, ¶ 35). 

Regarding claim 2, the combination of Shiao, LAI and Ping teaches the invention claimed above. Shiao teaches the main unit includes a single connecting section (see col. 1, lines 27-28).
Regarding claim 3, the combination of Shiao, LAI and Ping teaches the invention claimed above. Shiao teaches the main unit includes a plurality of connecting sections which are connected and combined with each other (see Fig. 1, 2 & 3, col.2, lines 15-16 & 34-37).
Regarding claim 4, the combination of Shiao, LAI and Ping teaches the invention claimed above. While Shiao teaches the connecting sections as demonstrated above, it fails to teach the first fitting pieces of one of the connecting sections are mounted in the second positioning slots of another one of the connecting sections. However LAI teaches the first fitting pieces of one of the connecting sections are mounted in the second positioning slots of another one of the connecting sections, the connecting elements apply on each and every section of the screwdriver (see Fig. 2, 6 & 12, ¶ 35, lines 30-33).
                         Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shiao to incorporate the LAI by mounting the first fitting pieces (33) in the second positioning slots (24) so the combination of the base (3) and the bits (4) is inserted into the room handle (LAI ¶ 35). 
The combination of Shiao, LAI and Ping teaches the invention claimed above, Shiao further teaches that the first groove of each of the first fitting pieces of one of the connecting sections is positioned on the second flange of another one of the connecting sections, the connecting elements apply on each and every section of the screwdriver of the teaching of Shiao, in preferred embodiment as shown in the annotated figure above, (see Fig. 6, col. 3, lines 29-34).

    PNG
    media_image6.png
    552
    555
    media_image6.png
    Greyscale
Regarding claim 5, the combination of Shiao, LAI and Ping teaches the invention claimed above. While Shiao teaches second mounting recess, it fails to teach the first fitting portion mounted in the second mounting recess. However Ping teaches the first fitting portion (7) of one of the connecting sections is mounted in the second mounting recess (27) of another one of the connecting sections, the connecting elements apply on each and every section of the screwdriver of the teaching of Shiao, as shown in the annotated figure next page (see Fig. 1 ¶ 27, lines 5-11)










Shiao to incorporate the teachings of Ping by mounting the first fitting portion in order to be adapted to the second mounting recess (27) to permit the end cap (4) to be mounted on and held in place on the rear of the main body portion (5) and to permit the end cap 4 to rotate relative to the main body portion (5) (Ping ¶ 27). 

Regarding claim 6, the combination of Shiao, LAI and Ping teaches the invention claimed above. While Shiao teaches first mounting recess, it fails to teach the first fitting portion is mounted in the first mounting recess. However Ping teaches the first fitting (7) portion is mounted in the first mounting recess (27), the connecting elements apply on each and every section of the screwdriver of the teaching of Shiao, as shown in the annotated figure above (see Fig. 1 ¶ 27, lines 5-11)
                        Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shiao to incorporate the teachings of Ping by mounting the first fitting portion in order to be adapted to the first mounting recess (27) to permit the end cap (4) to be mounted on and held in place on the rear of the main body portion (5) and to permit the end cap 4 to rotate relative to the main body portion (5) (Ping ¶ 27). 
Regarding claim 7, the combination of Shiao, LAI and Ping teaches the invention claimed above. While Shiao teaches second mounting recess, it fails to teach the second fitting portion is mounted in the second mounting recess. However Ping teaches the second fitting portion (7) is mounted in the second mounting recess (27) of the at least one connecting section, the connecting elements apply on each and every section of the screwdriver of the teaching of Shiao, as shown in the annotated figure above (see Fig. 1 ¶ 27, lines 5-11).
                       Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Shiao to incorporate the teachings of Ping by mounting the second fitting portion in order to be adapted to the second mounting recess (27) to permit the end cap (4) to be mounted on and held in place on the rear of the main body portion (5) and to permit the end cap 4 to rotate relative to the main body portion (5) (Ping ¶ 27). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 LAI et a Screwdriver Has Positioning Unit Connected To Insertion End And Hole With Which Insertion End Is Engaged With Multiple Slots And Cap Sealed End Of Base does not have enough sections to read on the disclosed invention.
WU (US 20130333530 A1) Hand Tool with Replacement Handle does not have receiving holes for receiving screwdriver bits and one of its sections is not detachable.
Anderson et al. (US 20010029815 A1) Screwdriver and Socket Driver does not have the receiving holes for receiving screwdriver bits and its sections connections are threaded. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD AZZAWI whose telephone number is (571)272-4109.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD R AZZAWI/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723